Citation Nr: 0005584	
Decision Date: 03/01/00    Archive Date: 03/14/00

DOCKET NO.  97-32 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Evaluation of service-connected multiple stress fractures 
(including hips, thighs, knees, ankles, and feet), currently 
evaluated as noncompensably disabling.


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1996 to 
October 1996.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1997 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted 
service connection for multiple stress fractures (including 
hips, thighs, knees, ankles, and feet) and assigned a 
noncompensable evaluation.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Although the RO did not expressly consider 
38 C.F.R. § 3.321(b)(1), the Board has reviewed the record 
with these mandates in mind and finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  Stress fracture, bilateral hip-thigh, is currently 
manifested by no functional impairment.

2.  Stress fracture, bilateral thigh-knee, is currently 
manifested by no functional impairment.

3.  Stress fracture, bilateral ankle, is currently manifested 
by no functional impairment.

4.  Stress fracture, bilateral foot, is currently manifested 
by no functional impairment.


CONCLUSIONS OF LAW

1.  Stress fracture, bilateral hip-thigh, is no more than 
0 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.31, 4.40, 4.45, 4.59; Part 4, Diagnostic Code 
5262 (1999).

2.  Stress fracture, bilateral thigh-knee, is no more than 
0 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.59; Part 4, Diagnostic Code 5260 
(1999).

3.  Stress fracture, bilateral ankle, is no more than 
0 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.31, 4.40, 4.45, 4.59; Part 4, Diagnostic Code 
5271 (1999).

4.  Stress fracture, bilateral foot, is no more than 
0 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.31, 4.40, 4.45, 4.59; Part 4, Diagnostic Code 
5271 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant claims that she warrants a higher evaluation 
than the noncompensable one assigned to her stress fractures.  
She stated that she has pain most of the time.  She states 
that people do not want to hire her because of her condition.  
She asserts that she cannot stand for a long period of time 
nor can she sit for a long period of time.  She states that 
her feet will swell.  

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that her claims for 
evaluations in excess of the initial assignment of 
noncompensable evaluations are well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, where the claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of an evaluation for the 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher evaluation, and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218, 
225 (1995).  The Board has continued the issue as 
"evaluation of" the service-connected disabilities since 
service connection has been granted, and the appellant seeks 
a higher evaluation.  The appellant is not prejudiced by this 
naming of the issue.  The Board has not dismissed the issue, 
and the law and regulations governing the evaluation of the 
disabilities are the same regardless of how the issue has 
been phrased.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).  

The distinction between disagreement with the original 
evaluation awarded and a claim for an increased evaluation is 
important in terms of VA adjudicative actions.  Id.  However, 
the Court did not provide a substitute name for the issue.  
In reaching the determination below, the Board has considered 
whether staged evaluations should be assigned.  The Board 
concludes that the disability has not significantly changed 
and a uniform evaluation is appropriate in this case.

The appellant has been recently examined and her medical 
records have been obtained.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  All relevant facts on this 
issue have been properly developed and the duty to assist has 
been met.  38 U.S.C.A. § 5107(a).

Service medical records reveal that in May 1996, the 
appellant complained of left hip pain.  She stated that she 
had fallen three days prior.  Her gait was noted to be 
moderate on the left.  She was tender to palpation on the 
left femoral neck area.  The assessment was left femoral neck 
stress fracture.  A bone scan done at that time showed mild 
stress reactions about the hips, knees, ankles, and feet.  
She was seen several times after this date with complaints of 
pain in the hips, knees, ankles, and feet.  In June 1996, the 
appellant reported that the pain was mostly gone, but stated 
that the pain was still in her left hip.  The examiner stated 
that the stress fractures were resolving.  She was examined 
that same month for pain complaints.  On examination, the 
appellant had full range of motion in the hips with 4/5 motor 
strength.  She had full range of motion in the knees with 5/5 
motor strength.  She had full range of motion in the ankles 
with 5/5 motor strength.  The examiner noted that she had an 
antalgic gait.  She had tenderness to touch palpation over 
the metatarsophalangeal joints and midtibias bilaterally.  
She was also tender over the left lateral cuneiform.  She had 
negative heel strike.  The examiner stated that there was no 
erythema, mass, deformity, or edema noted.  

The examiner stated that the appellant was currently on 
crutches and not able to run, stand for any prolonged period 
of time, or walk for any prolonged period of time without 
having severe pain in her lower extremities.  The diagnosis 
was mild stress reactions of the hips, knees, ankles, and 
feet.

The appellant underwent a VA examination in April 1997.  The 
appellant reported that she could not run or walk fast.  She 
stated that the pain was mostly in her groin and in the front 
of both thighs.  She reported "some" pain over the dorsum 
of both feet.  The VA examiner stated that there was no 
swelling, deformity, angulation, false motion, shortening, or 
intra-articular movement.  The VA examiner stated that the 
appellant had pain in both hips when walking on her toes and 
had the same pain when walking on her heels.  The appellant 
reported right thigh pain when she squatted.  Right hip 
flexion was 120 degrees and abduction was 50 degrees.  Left 
hip flexion was 110 degrees and abduction was 55 degrees.  
Right knee flexion was 120 degrees and extension was 
180 degrees.  Left knee flexion was 135 degrees and extension 
was 180 degrees.  Right ankle dorsiflexion was 10 degrees and 
plantar flexion was 35 degrees.  Left ankle dorsiflexion was 
5 degrees and plantar flexion was 40 degrees.  Supination and 
pronation of both ankles was within normal limits.  The VA 
examiner stated that the appellant had a full body nuclear 
medicine bone scan, which had been found to be within normal 
limits in October 1996.  The VA examiner stated that x-rays 
taken of the knees, pelvis, hip, and feet were all within 
normal limits.

The VA examiner stated that the appellant had no significant 
abnormalities found, except slight decreased range of motion 
in her hips and knees, but which was mostly secondary to the 
large size of the appellant's legs and the muscular 
inflexibility.  She stated that the appellant also had slight 
decreased range of motion for plantar flexion of the right 
ankle and for dorsiflexion of the left ankle, noting that the 
significance of such a small decrease in the range of motion 
was questionable.  She added that there was no evidence of 
myopathy.

Initially, the VA examiner entered a diagnosis of "none" in 
the April 1997 examination report; however, in an August 1998 
addendum, she entered a diagnosis of status post mild stress 
reactions about the hips, knees, ankles, and feet on bone 
scan.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).

The Board notes that the RO has evaluated the appellant's 
service-connected disability as one disability.  The Board 
finds that each stress fracture should be evaluated 
separately.  However, it must be noted that the thigh has 
been evaluated in conjunction with the hip and with the knee.

Under Diagnostic Code 5262, a 10 percent evaluation is 
warranted for malunion of the tibia and fibula with slight 
ankle or knee disability, and a 20 percent rating is 
warranted for malunion of the tibia and fibula with moderate 
ankle or knee disability.  38 C.F.R. Part 4, Diagnostic Code 
5262 (1999).  Impairment of the tibia and fibula represented 
by malunion with marked knee or ankle disability warrants a 
30 percent disability rating.  Id.

Flexion of the leg limited to 60 degrees warrants a 0 percent 
evaluation; flexion limited to 45 degrees warrants a 10 
percent evaluation; flexion limited to 30 degrees warrants a 
20 percent rating; and flexion limited to 15 degrees warrants 
a 30 percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 
5260 (1999).

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
impairment of a knee, a 20 percent evaluation is assigned for 
moderate impairment of a knee and a 30 percent evaluation is 
assigned for severe impairment of a knee as measured by the 
degree of recurrent subluxation or lateral instability.  38 
C.F.R. Part 4, Diagnostic Code 5257 (1999).

Moderate limitation of motion of the ankle warrants a 10 
percent evaluation and marked limitation of motion warrants a 
20 percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 
5271 (1999).

Under Diagnostic Code 5284, moderate residuals of a foot 
injury warrant a 10 percent evaluation; moderately severe 
residuals warrant a 20 percent evaluation; and severe 
residuals warrant a 30 percent evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 5284 (1999).

When the Rating Schedule does not provide a 0 percent 
evaluation for a Diagnostic Code, a 0 percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (1999). 

I.  Stress fracture, bilateral hip-thigh

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against a compensable 
evaluation for stress fracture, bilateral hip-thigh.  
Although tenderness has been reported in the bilateral hip 
and thigh, the appellant had full range of motion in the hips 
with 4/5 motor strength in June 1996.  The examiner stated 
that there was no erythema or edema.  When examined in April 
1997, the VA examiner stated that the appellant had flexion 
of 120 degrees in the right hip and 110 degrees in the left 
hip and abduction of 50 degrees in the right hip and 
55 degrees in the left hip.  The VA examiner noted that there 
was no swelling, deformity, angulation, false motion, or 
intra-articular movement.  The VA examiner stated that a full 
body nuclear medicine bone scan was found to be within normal 
limits and that x-rays of the pelvis were within normal 
limits.  Following examination, the VA examiner stated that 
the appellant had no significant abnormalities found except 
slight decreased range of motion in the hips; however, she 
related it to the appellant's size of her legs and the lack 
of muscular flexibility.  The Board finds that such clinical 
findings are indicative of a noncompensable evaluation.  See 
38 C.F.R. § 4.31; Part 4, Diagnostic Code 5262.  

A compensable evaluation under Diagnostic Code 5262 is not 
warranted.  There is no evidence of malunion of the tibia and 
fibula with any ankle or knee disability to warrant a 
10 percent evaluation.  See 38 C.F.R. Part 4, Diagnostic Code 
5262.  Examination of the ankles and knees in June 1996 were 
within normal limits.  She had 5/5 strength in both her 
ankles and knees.  The VA examiner noted that the appellant 
had limited range of motion in her hips, but stated that such 
not due to the hip itself, but rather the size of the 
appellant's legs and her lack of flexibility.  Thus, the 
preponderance of the evidence has not shown that a 
compensable evaluation under the applicable Diagnostic Code 
for the hip-thigh is warranted, and the service connection 
stress fracture, bilateral hip-thigh is no more than 
0 percent disabling.  See 38 C.F.R. § 4.31; Part 4, 
Diagnostic Code 5262.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
The Board finds that the evidence has shown the appellant 
does not have any functional impairment to warrant a 
compensable evaluation for bilateral hip-thigh.  The 
appellant has alleged that she has pain.  The VA examiner 
stated that there was no significant abnormalities and that 
the decreased range of motion in the hips was due to the 
appellant's legs and lack of muscular flexibility.  
Additionally, the VA examiner stated that there was no 
evidence of myopathy.  The Board is aware that motor strength 
was found to be 4/5 in the bilateral hip, however, in the 
recent examination, she was not shown to have any functional 
impairment.  The Board finds that the April 1997 examination 
is more probative of the appellant's current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  There is no competent evidence of a finding of 
periarticular pathology in the bilateral hip-thigh to warrant 
a compensable evaluation.  See 38 C.F.R. § 4.59 (1999).  
Additionally, x-rays of the pelvis were within normal limits.  
Considering pain, weakness, incoordination and excess 
fatigability; the condition does not approximate the criteria 
for a compensable evaluation based on functional loss.  See 
38 C.F.R. §§ 4.40, 4.45.  Although the appellant has reported 
pain, the Board concludes that the findings of the skilled 
examiner are more probative than her subjective statements.  
Accordingly, the Board finds that the service-connected 
stress fracture, bilateral hip-thigh, is no more than 
0 percent disabling.  

The appellant is competent to report her symptoms; however, 
to the extent that she has described pain and functional 
impairment as to her hips and thighs, the medical findings do 
not support her contentions.  The Board attaches far greater 
probative weight to the clinical findings of a skilled, 
unbiased professional than to the appellant's statements, 
even if sworn, in support of a claim for monetary benefits.  
Taking the appellant's contentions into account and the 
medical findings, an evaluation in excess of 0 percent for 
stress fracture, bilateral hip-thigh, is not warranted.  To 
this extent, the preponderance of the evidence is against her 
claim and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 1991).  

II.  Stress fracture, bilateral thigh-knee

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against a compensable 
evaluation for stress fracture, bilateral thigh-knee.  In 
June 1996, she had full range of motion in the knees and 5/5 
motor strength.  The examiner noted that there was no 
erythema, mass, deformity, or edema.  In April 1997, the VA 
examiner stated that there was no swelling, deformity, 
angulation, false motion, or intra-articular movement.  Range 
of motion was 0 degrees to 120 degrees in the right knee and 
0 degrees to 135 degrees in the left knee.  The VA examiner 
stated that a full body nuclear medicine bone scan was found 
to be within normal limits and that x-rays of the knees were 
within normal limits.  The VA examiner stated that the 
appellant had no significant abnormalities found except 
slight decreased range of motion in the knees; however, she 
related the decreased range of motion to the appellant's size 
of her legs and the lack of muscular flexibility.  The Board 
finds that such clinical findings are indicative of a 
noncompensable evaluation.  See 38 C.F.R. § 4.31; Part 4, 
Diagnostic Codes 5257, 5260.  

A compensable evaluation under Diagnostic Codes 5260 or 5257 
is not warranted.  There is no evidence of limitation of 
flexion to 45 degrees or slight recurrent subluxation or 
lateral instability to warrant a 10 percent evaluation.  See 
38 C.F.R. Part 4, Diagnostic Codes 5257, 5260.  The VA 
examiner noted that the appellant had limited range of motion 
in her knees, but stated that such not due to the knee 
itself, but rather the size of the appellant's legs and her 
lack of flexibility.  Thus, the preponderance of the evidence 
has not shown that a compensable evaluation under the 
applicable Diagnostic Codes is warranted, and the service-
connected stress fracture, bilateral thigh-knee is no more 
than 0 percent disabling.  See 38 C.F.R. § 4.31; Part 4, 
Diagnostic Codes 5257, 5260.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
The Board finds that the evidence has shown the appellant 
does not have any functional impairment related to her 
service-connected stress fracture, bilateral thigh-knee, to 
warrant a compensable evaluation.  The appellant has alleged 
that she has pain.  The VA examiner, however, stated that 
there was no significant abnormalities and that the decreased 
range of motion in the knees was due to the appellant's legs 
and lack of muscular flexibility.  The VA examiner stated 
that there was no evidence of myopathy.  Additionally, when 
motor strength was tested in the knees in service in June 
1996, the examiner stated that it was 5/5.  There is no 
competent evidence of a finding of periarticular pathology in 
the bilateral thigh-knee to warrant a compensable evaluation.  
See 38 C.F.R. § 4.59 (1999).  X-rays taken of the knees were 
within normal limits, and a full body bone scan was within 
normal limits.  Considering pain, weakness, incoordination 
and excess fatigability; the condition does not approximate 
the criteria for a compensable evaluation based on functional 
loss.  See 38 C.F.R. §§ 4.40, 4.45.  Although the appellant 
has reported pain, the Board concludes that the findings of 
the skilled examiner are more probative than her subjective 
statements.  Accordingly, the Board finds that the service-
connected stress fracture, bilateral thigh-knee, is no more 
than 0 percent disabling.  

The appellant is competent to report her symptoms; however, 
to the extent that she has described pain and functional 
impairment as to her thighs and knees, the medical findings 
do not support her contentions.  The Board attaches far 
greater probative weight to the clinical findings of a 
skilled, unbiased professional than to the appellant's 
statements, even if sworn, in support of a claim for monetary 
benefits.  Taking the appellant's contentions into account 
and the medical findings, an evaluation in excess of 
0 percent for stress fracture, bilateral thigh-knee, is not 
warranted.  To this extent, the preponderance of the evidence 
is against her claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b) (West 1991).  

III.  Stress fracture, bilateral ankle

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against a compensable 
evaluation for stress fracture, bilateral ankle.  Although 
tenderness has been reported in the bilateral ankle, she had 
full range of motion in the ankles with 5/5 motor strength in 
June 1996.  The examiner stated that there was no erythema or 
edema.  When examined in April 1997, the VA examiner stated 
that the appellant had 10 degrees dorsiflexion and 35 degrees 
of plantar flexion in the right ankle and 5 degrees of 
dorsiflexion and 40 degrees of plantar flexion in the left 
ankle.  Supination and pronation of both ankles was within 
normal limits.  The VA examiner stated that a full body bone 
scan taken in October 1996 was within normal limits.  
Following examination, the VA examiner stated that the 
appellant's slight decrease in the range of motion in the 
right and left ankles was not significant and that she 
thought it was questionable.  The Board finds that such 
clinical findings are indicative of a noncompensable 
evaluation.  See 38 C.F.R. § 4.31; Part 4, Diagnostic Code 
5271.  

A compensable evaluation under Diagnostic Code 5271 is not 
warranted.  There is no evidence that the appellant has 
moderate limitation of motion of the ankles.  The VA examiner 
noted in the April 1997 examination report that the 
appellant's limitation of motion in the ankles was "small."  
38 C.F.R. Part 4, Diagnostic Code 5271.  Thus, the 
preponderance of the evidence has not shown that a 
compensable evaluation under Diagnostic Code 5271 is 
warranted, and the service-connected stress fracture, 
bilateral ankle, is no more than 0 percent disabling.  See 
38 C.F.R. § 4.31; Part 4, Diagnostic Code 5271.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
The Board finds that the evidence has shown that the 
appellant does not have any functional impairment to warrant 
a compensable evaluation.  The appellant has alleged that she 
has pain.  In June 1996, she had full range of motion in the 
ankles and 5/5 motor strength.  The VA examiner stated that 
there was no significant abnormalities and that the decreased 
range of motion in the ankles was "such a small decrease" 
that it was questionable.  The VA examiner stated that there 
was no evidence of myopathy.  There is no competent evidence 
of a finding of periarticular pathology in the bilateral 
ankle to warrant a compensable evaluation.  See 38 C.F.R. 
§ 4.59 (1999).  Considering pain, weakness, incoordination 
and excess fatigability; the condition does not approximate 
the criteria for a compensable evaluation based on functional 
loss.  See 38 C.F.R. §§ 4.40, 4.45.  Although the appellant 
has reported pain, the Board concludes that the findings of 
the skilled examiner are more probative than her subjective 
statements.  Accordingly, the Board finds that the service-
connected stress fracture, bilateral ankle, is no more than 
0 percent disabling.  

The appellant is competent to report her symptoms; however, 
to the extent that she has described pain and functional 
impairment as to her ankles, the medical findings do not 
support her contentions.  The Board attaches far greater 
probative weight to the clinical findings of a skilled, 
unbiased professional than to the appellant's statements, 
even if sworn, in support of a claim for monetary benefits.  
Taking the appellant's contentions into account and the 
medical findings, an evaluation in excess of 0 percent for 
stress fracture, bilateral ankle, is not warranted.  To this 
extent, the preponderance of the evidence is against her 
claim and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 1991).  

IV.  Stress fracture, bilateral foot

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against a compensable 
evaluation for stress fracture, bilateral foot.  The 
appellant has stated that she cannot walk for long distances.  
In June 1996, the examiner stated that there was no erythema 
or edema.  When examined in April 1997, the VA examiner 
stated that a full body bone scan revealed normal findings, 
as did x-rays taken of the feet.  There have been no 
objective clinical findings that would establish a 
compensable evaluation for stress fracture, bilateral foot.  
The Board finds that the clinical findings of record are 
indicative of a noncompensable evaluation.  See 38 C.F.R. 
§ 4.31; Part 4, Diagnostic Code 5284.  

A compensable evaluation under Diagnostic Code 5284 is not 
warranted.  There is no evidence of any residuals of a foot 
injury to either foot, even if evaluated by analogy, to 
warrant a 10 percent evaluation, which contemplates a 
moderate foot disability.  See 38 C.F.R. Part 4, Diagnostic 
Code 5284.  X-ray evidence of the feet have revealed normal 
findings.  Thus, the preponderance of the evidence has not 
shown that a compensable evaluation under the applicable 
Diagnostic Code for the foot is warranted, and the service-
connected stress fracture, bilateral foot, is no more than 
0 percent disabling.  See 38 C.F.R. § 4.31; Part 4, 
Diagnostic Code 5284.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
The Board finds that the evidence has shown the appellant 
does not have any functional impairment to warrant a 
compensable evaluation.  The appellant has alleged that she 
has pain in her feet.  The VA examiner stated that there was 
no significant abnormalities.  She noted that a full body 
bone scan revealed normal findings, as did x-rays taken of 
the appellant's feet.  Additionally, she stated that there 
was no evidence of myopathy.  There is no competent evidence 
of a finding of periarticular pathology in the bilateral foot 
to warrant a compensable evaluation.  See 38 C.F.R. § 4.59 
(1999).  Considering pain, weakness, incoordination and 
excess fatigability; the condition does not approximate the 
criteria for a compensable evaluation based on functional 
loss.  See 38 C.F.R. §§ 4.40, 4.45.  Although the appellant 
has reported pain, the Board concludes that the findings of 
the skilled examiner are more probative than her subjective 
statements.  Accordingly, the Board finds that the service-
connected stress fracture, bilateral foot, is no more than 
0 percent disabling.  

The appellant is competent to report her symptoms; however, 
to the extent that she has described pain and functional 
impairment as to her feet, the medical findings do not 
support her contentions.  The Board attaches far greater 
probative weight to the clinical findings of a skilled, 
unbiased professional than to the appellant's statements, 
even if sworn, in support of a claim for monetary benefits.  
Taking the appellant's contentions into account and the 
medical findings, an evaluation in excess of 0 percent for 
stress fracture, bilateral foot, is not warranted.  To this 
extent, the preponderance of the evidence is against her 
claim and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 1991).  


ORDER

Compensable evaluations for stress fracture of bilateral hip-
thigh, bilateral thigh-knee, bilateral ankle, and bilateral 
foot are denied.



		
	
	Member, Board of Veterans' Appeals



 

